     Case 2:20-cv-01014-APG-EJY Document 100 Filed 04/19/21 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4     TRENT HENRICKSON                                        Case No. 2:20-cv-01014-APG-EJY
 5                        Plaintiff,
                                                                             ORDER
 6            v.
 7     STATE OF NEVADA, et al.,
 8                      Defendants.
 9

10           Pending before the Court is Plaintiff’s Notice of Defendant’s Violation of Preliminary

11    Injunction, Second Request for Equitable Sanctions (ECF Nos. 90 and 91), signed by Plaintiff on

12    March 25, 2021. Also pending before the Court is Plaintiff’s Notice of Violations (New) of

13    Preliminary Injunction and Motion for Equitable Sanctions (ECF No. 92).

14           The Court notes that on March 23, 2021, which was just two days before Plaintiff signed his

15    Second Request Motions and five days before Plaintiff signed his Notice of Violations (New), the

16    Court entered an Order granting Plaintiff’s Preliminary Injunction stating: “I order the defendants to

17    provide Henrickson with two hours of outdoor exercise time per week and one hour of tier time

18    daily, subject to temporary limitations when a genuine emergency exists.” ECF No. 87. The Court

19    further ordered “the parties to file a report in 60 days on the status of Henrickson’s out-of-cell

20    time.” Id. Collectively, Plaintiff’s submissions state that during the five days following the Court’s

21    Order granting Plaintiff preliminary injunctive relief, High Desert State Prison failed to comply with

22    the Order.

23           On March 30, 2021, the State filed an Emergency Motion to Stay Pending Appeal (ECF No.

24    93). On April 12, 2021, the Court denied the State’s Emergency Motion. ECF No. 95. Since

25    Plaintiff’s filings, which are now more than three weeks ago, Plaintiff, who is a prolific filer of

26    motions, has not notified the Court of further violations of the injunctive relief granted. In the

27    absence of any additional information, there is insufficient evidence of ongoing violations of the

28    injunction for the Court to find the State is noncompliant. Therefore, sanctions are denied.

                                                       1
     Case 2:20-cv-01014-APG-EJY Document 100 Filed 04/19/21 Page 2 of 2




 1           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Notice of Defendant’s Violation of

 2    Preliminary Injunction (ECF Nos. 90 and 91) are DENIED without prejudice.

 3           IT IS FURTHER ORDERED that Plaintiff’s Notice of Violation (New) of Preliminary

 4    Injunction and Motion for Equitable Relief (ECF No. 92) is DENIED.

 5           Dated this 19th day of April, 2021.

 6

 7
                                                   ELAYNA J. YOUCHAH
 8                                                 UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
